Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 12, 2018

                                      No. 04-18-00277-CV

                                  Susan Rebecca CAMMACK,
                                           Appellant

                                                v.

  BANK OF AMERICA, N.A., Chase Bank, Bank of New York Mellon, Wells Fargo Bank,
                                 Appellees

                   From the 198th Judicial District Court, Kerr County, Texas
                                    Trial Court No. 17695B
                           Honorable Susan Harris, Judge Presiding


                                         ORDER
        Appellant has two pending appeals before this court: 04-18-00277-CV and 04-18-00278-
CV. On May 24, 2018, we notified appellant that a filing fee was due upon the filing of her
notice of appeal in this case, 04-18-00277-CV. Although appellant has filed a sworn statement of
inability to afford payment of court costs in case 04-18-00278-CV, appellant has not filed such a
statement in appeal number 04-18-00277-CV. The filing of a statement in this appeal, 04-18-
00277-CV, is necessary to give the opposing parties in this appeal an opportunity to respond.

        We hereby order appellant, Susan Rebecca Cammack, by June 22, 2018, to (1) pay the
filing fee; or (2) provide written proof to this court that she is indigent or otherwise excused by
statute or the Texas Rules of Appellate Procedure from prepaying fees and costs. If appellant
fails to respond satisfactorily within the time ordered, this appeal may be dismissed without
further notice. See Tex. R. App. P. 5 (providing appellate courts may enforce rule requiring
payment of costs “by any order that is just”), 42.3(c) (permitting appellate courts to dismiss an
appeal when appellant fails to comply with a court order)



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of June, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court